t c memo united_states tax_court whistleblower 14376-16w petitioner v commissioner of internal revenue respondent docket no 14376-16w filed date sealed for petitioner marianna lvovsky and ashley m bender for respondent memorandum opinion thornton judge this whistleblower action was commenced pursuant to sec_7623 petitioner’s whistleblower award claim relates to a primary 1the name of petitioner’s counsel has been omitted in furtherance of protecting petitioner’s identity 2unless otherwise indicated all section references are to the internal continued individual taxpayer taxpayer and two related business entities taxpayer and taxpayer on date respondent filed a motion for summary_judgment supported by a declaration submitted by senior tax analyst kenneth j chatham sta chatham sta chatham’s declaration states that he was assigned to process petitioner’s whistleblower award claim in date and describes the events with review of the documents in the whistleblower office administrative file that led him to recommend to the director of the whistleblower office that petitioner’s whistleblower award claim be denied in the motion supported by the declaration respondent contends that he is entitled to summary_judgment as a matter of law because petitioner has not met the threshold requirements for a whistleblower award under sec_7623 and is therefore not entitled to such an award more specifically respondent maintains that the internal_revenue_service irs did not initiate an administrative or judicial action using petitioner’s information and did not collect proceeds resulting from any such action instead continued revenue code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 3we refer to the target taxpayers in generic terms to protect petitioner’s identity and the identities of nonparty taxpayers see rule b respondent alleges that taxpayer sec_1 and requested to participate in and were accepted into the irs voluntary disclosure program vdp on date petitioner filed a response to respondent’s motion for summary_judgment in the response petitioner avers that there are genuine issues of material fact regarding whether on the basis of petitioner’s whistleblower award claim the irs took administrative action including by revealing the existence of a whistleblower to the taxpayer s and by leveraging petitioner’s whistleblower status to bring the taxpayer s into compliance petitioner contends that the irs abused its discretion by allowing taxpayer sec_1 and to enter the vdp after petitioner had submitted the whistleblower award claim on date respondent filed a reply to petitioner’s response and a declaration submitted by revenue_agent chris r martin ra martin in his reply respondent does not dispute that the irs took administrative action against taxpayer sec_1 and respondent asserts however that this action was based not on petitioner’s information but rather on the taxpayers’ voluntary disclosure respondent also does not dispute that the irs used petitioner’s information to create information document requests idrs and to validate the taxpayers’ responses to those idrs respondent also does not dispute that the irs disclosed to taxpayer that it had derived from another source information regarding taxpayer 1’s return finally respondent admits that the irs collected taxes interest and penalties from taxpayer but alleges that the collected_proceeds were based not on petitioner’s information but rather on taxpayer 1’s voluntary disclosure respondent further alleges that no taxes penalties or interest were assessed against taxpayer or or any other taxpayer in connection with the examination of taxpayer sec_1 and in a footnote respondent states while respondent did not abuse his discretion by denying petitioner’s claim for award even if respondent had used petitioner’s information any award paid to petitioner would have been purely discretionary under sec_7623 as the total amount in dispute with taxpayer falls well below the threshold requirement of dollar_figure in dispute required by sec_7623 for a mandatory award on date petitioner filed a sur-response to respondent’s motion for summary_judgment in the sur-response petitioner argues that respondent’s foregoing statement is cloaked as an unpled affirmative defense the sur- response states that petitioner heartily objects to respondent’s late-game attempt to circumvent its affirmative defense pleading and proof obligations petitioner also asserts that one of the exhibits attached to the declaration in support of respondent’s reply differed from the same exhibit provided to petitioner through informal_discovery on date petitioner also filed a motion to compel production of documents in the motion to compel petitioner again acknowledges and opposes respondent’s attempt to raise an affirmative defense background the following facts drawn from the pleadings and other documents in the record in this case are not in dispute on date the whistleblower office received from petitioner a form_211 application_for award for original information alleging that during taxable years and taxpayer had unreported income from personal investments and interests in related business entities naming two specific business entities taxpayer and taxpayer the whistleblower office assigned claim no to petitioner’s claim on date the irs criminal_investigation_division cid received from taxpayer a vdp request also covering taxpayer sec_2 and taxpayer made the vdp request in response to a letter that taxpayer received from the irs stating that no tax_return had been received for taxable_year 4the attachment to the forms confidential evaluation report on claim for award states that on date taxpayer received a letter from the irs because no tax_return was received although the year is stated a sec_2013 the statement is listed in a timeline of events with the continued taxpayer provided no tax returns estimates of income or other documents with the letter on date the whistleblower office forwarded petitioner’s form_211 to cid via email on date taxpayer submitted a letter to the vdp as with the letter submitted on date taxpayer provided no tax returns estimates of income or other documents with the date letter on or about date taxpayer 1’s vdp request was closed by cid as a direct referral to the irs small_business self-employed sbse examination_division on date after receiving no response from cid the whistleblower office sent a followup email to cid regarding petitioner’s claim on date cid responded to the whistleblower office stating that it intended to forward petitioner’s claim to the field and requesting that all supporting information be forwarded to cid on date cid received petitioner’s whistleblower award claim submission on date cid completed a form with respect to continued immediately preceding event dated date for the filing of the form_211 and the subsequent event dated date indicating the vdp request had been received therefore we conclude it was date when taxpayer received the letter stating no tax_return had been filed for taxpayer none of the boxes on the form were marked indicating that the case was surveyed or not examined an attachment to the form explains that before cid received the referral from the whistleblower office taxpayer had requested to be and had been accepted into the vdp on date the whistleblower office referred petitioner’s whistleblower award claim submission to sbse and included a referral memorandum which indicated that cid had declined the case and that taxpayer had filed with the vdp in ra martin began his examination for taxpayer on date and maintained an examining officer’s activity record eoar for taxpayer in an entry dated date ra martin wrote on the eoar for taxpayer based on file form_211 was filed before voluntary disclosure so voluntary disclosure is not valid 5although petitioner’s form_211 named taxpayer sec_1 and the irs focused mainly on taxpayer in its analysis and documents cid did not complete forms for taxpayer sec_2 and 6the referral memorandum made no reference to taxpayer sec_2 and 7ra martin also maintained barebones eoars for taxpayer sec_2 and consisting of four dated entries indicating ra martin did a preaudit review issued no change reports and closed the cases 8internal revenue manual pt date states that a voluntary disclosure must be timely a voluntary disclosure is timely if received continued on date ra martin emailed the whistleblower office to inquire whether the whistleblower information could be shared with taxpayer or taxpayer 1’s representative stating the rep wants a copy of all the whistleblower info to prepare returns also on date ra martin informed taxpayer 1’s representative that taxpayer was not eligible for the vdp on date ra martin’s manager informed taxpayer 1’s representative that the irs would follow the spirit of the law and honor the voluntary disclosure even though there was a whistleblower involved ra martin conducted his examinations for taxpayer sec_1 and as voluntary disclosures in his declaration ra martin states during the course of my examination of taxpayer i used petitioner’s information for the sole purpose of verifying whether taxpayer had any income that was not reported on the filed returns to that end petitioner’s information was used to write information document requests idrs that were issued to taxpayer those idrs inquired about specific items listed in petitioner’s claim information which were not reflected on taxpayer 1’s returns however the idr responses and further work in my examination only served to confirm that taxpayer had no unreported income all of taxpayer 1’s income was reported on the returns continued before the irs has received information from a third party eg informant other governmental agency or media alerting the irs to the specific taxpayer’s noncompliance id pt b ra martin’s eoar for taxpayer states that he issued an idr on date and thereafter on date he received and processed delinquent returns from taxpayer that eoar also states that ra martin issued another idr on date during his examination ra martin prepared forms income_tax examination changes for taxpayer for the taxable years listed on petitioner’s whistleblower claim the forms indicate that for tax years and taxpayer owed taxes penalties and interest of dollar_figure with no amount owed for the forms also indicate however that taxpayer had total corrected tax liabilit ies of more than dollar_figure for and without taking into account any penalties and interest ra martin states in the barebones eoars for taxpayer sec_2 and that for taxpayer sec_2 and the irs did not determine an underpayment_of_tax or attempt to assess or collect any amount for taxable_year or upon completing his examinations for taxpayer sec_1 and ra martin forwarded to the whistleblower office three forms dated date along with attachments the forms and their attachments are identical except for the target taxpayer information for taxpayer sec_1 and each form indicates yes next to the following statement if other taxpayers or entities were directly or indirectly identified complete a separate form for each taxpayer whose taxes penalties interest additions to tax and other_amounts were collected in the attachments to the forms ra martin states t he delinquent and amended returns received were accepted as filed as no omitted income was identified in the light of the information in the forms and the attachments thereto sta chatham recommended that petitioner’s claim for a whistleblower award be denied on date the whistleblower office issued to petitioner a final_determination stating in pertinent part the claim has been recommended for denial because the irs identified the issues prior to receipt of your information and your information did not substantially contribute to the actions taken by the irs prior to receipt of your form_211 information the irs received substantial information on the same issues from another source field_examination determined all examination adjustments and assessments from the information provided by this other source your information was made available but was not used to start any examinations nor to make any substantial contributions to the development of any of the issues or adjustments pursued pursuant to sec_7623 petitioner timely petitioned this court for review of the final_determination respondent filed an answer to the petition but did not include any affirmative allegations in the answer discussion respondent as the moving party bears the burden of proving that no genuine dispute exists as to any material fact and that he is entitled to judgment as a matter of law see 115_tc_554 100_tc_32 85_tc_527 see also rule in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see fpl grp inc subs v commissioner t c pincite factual assertions may be supported by among other things affidavits or declarations made on personal knowledge factual assertions may also be supported by documents as a general_rule documents that are not part of the record must be presented to the court in support of a motion for summary_judgment by way of an authenticating affidavit or declaration made on personal knowledge see rule d james wm moore moore’s federal practice para pincite 3d ed the documents respondent has offered in support of his motion differ even if not materially from the documents previously exchanged by the parties the difference calls into question the authenticity of the documents and the veracity of the declaration purporting to offer them further ra martin’s declaration does not comport with the underlying evidence and consequently we do not take it at face valuedollar_figure see fed r civ p c b 9petitioner’s sur-response filed date points out a discrepancy between the eoar for taxpayer provided to petitioner through informal document exchange and the eoar for taxpayer filed with the court as an exhibit to ra martin’s declaration the court notes on the exhibit attached to ra martin’s declaration at least three additional entries on the eoar for february and and date 10the court notes that ra martin states in his unsworn declaration under penalty of perjury in support of respondent’s reply to response to motion for summary_judgment taxpayer submitted a voluntary disclosure application to criminal investigations ci on date taxpayer submitted copies of the returns he had failed to file for tax years and along with the voluntary disclosure application in his attachment to the forms ra martin states that there were no returns prepared no estimates of income provided no documents provided with the voluntary disclosure filings received on january and date from the representative of taxpayer sec_1 and in fact ra martin’s eaor for taxpayer states that he received and processed the delinquent returns and checks on date in his declaration ra martin further states at the conclusion of my examinations i completed three forms confidential evaluation report on claim for reward and signed the forms on date before returning them to the whistleblower office the forms referenced above were attached to respondent’s date continued petitioner’s entitlement to an award under sec_7623 turns on whether the irs instituted an administrative or judicial action against taxpayer or using petitioner’s information and whether the irs collected_proceeds using petitioner’s information see whistleblower one 10683-13w v commissioner 145_tc_204 in awad v commissioner tcmemo_2017_108 at the court found that although the whistleblower claim preceded the taxpayers’ entry into the vdp the whistleblower’s information did not cause the entry into the vdp and was not used in the examination of the taxpayers’ voluntary disclosure this case differs from awad in that on the record before us we are unable to conclude that there is no causal connection between petitioner’s whistleblower claim and the collected_proceeds further we are unable to conclude that petitioner’s whistleblower information was not used in the examination of the taxpayers’ voluntary disclosure drawing all factual inferences in the light most favorable to petitioner we cannot conclude that respondent did not proceed with an administrative or judicial action using the information continued motion for summary_judgment as exhibit g emphasis added date predates petitioner’s date claim for a whistleblower award although exhibit g to the motion for summary_judgment does in fact include three forms each is signed and dated date petitioner provided and did not collect proceeds using petitioner’s information consequently we will deny respondent’s motion for summary_judgment as previously noted respondent has asserted in a footnote in his reply to petitioner’s response to the motion for summary_judgment that the dollar_figure million threshold of sec_7623 has not been met in 143_tc_393 we held that the requirement in sec_7623 that an award shall not be made unless more than dollar_figure million is in dispute is not jurisdictional but rather is an affirmative defense rule b provides that the answer shall contain a clear and concise statement of every ground together with the facts in support thereof on which the commissioner relies and has the burden_of_proof the commissioner bears the burden_of_proof with respect to any affirmative defense or new_matter raised in the answer rule a see also lippolis v commissioner tcmemo_2017_104 at respondent has not asserted the dollar_figure million threshold of sec_7623 as an affirmative defense in his answer or any amendment to answer in a trifecta of opinions issued date the court clarified the threshold requirements in sec_7623 in smith v commissioner t c __ __ slip op pincite date the court held that the amount in dispute referenced in sec_7623 refers to the total amount of the liability that the irs proposed with respect to a taxpayer’s examination commenced using the information provided by a whistleblower in lippolis v commissioner at the court denied summary_judgment on the ground that the facts alleged by the irs in its motion for summary_judgment did not preclude the existence of other records showing that the amount in dispute exceeded dollar_figure million in gonzalez v commissioner tcmemo_2017_105 at the court stated absent an affidavit or a declaration from an appropriate irs representative stating that a diligent and comprehensive search of irs records has been conducted all appropriate personnel have been contacted and there is no record that the irs has asserted an underpayment_of_tax or made any effort to assess or collect tax in excess of dollar_figure million from the taxpayers identified in petitioner’s claims or any taxpayers related to those taxpayers respondent has failed to show that there is no dispute as to a material fact and that a decision may be rendered in his favor as a matter of law to reflect the foregoing an order will be issued denying respondent’s motion
